Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 204a-j, 212b-j, 214b-j.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 64-70 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The originally filed specification does not clearly define a first distance from the longitudinal axis to the front edge that is three times the second distance as recited in amended claim 64.  It is noted that Table 2 appears to define a forward distance within the flared region that is greater than three times the rearward distance, however, this teaching does not provide proper support for the entire range of “at least three times” as recited.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 64-70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 64, the language “is at least three times the distance from the second distance” is unclear in describing the relationship between the first and second distances.  Claim 64 defines the first distance as a perpendicular measure between the longitudinal axis and the front edge throughout the flared region and the second distance as a perpendicular measure between the longitudinal axis and the rear edge throughout the flared region.  The amended language is indefinite as it uses the language “from” and thus, appears to define a distance between the first distance and the second distance.  However, this distance is indefinite as the first and second distances are measurements throughout the flared region.  It appears that more appropriate language would be “at least three times the distance of the second distance”.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 64 and 66-70 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cimino (5,482,072).  Note the basis for the rejections set forth in the office action filed November 3, 2021.  Regarding the amendments to claim 64, the body of Cimino defines a base surface (12) that terminates the exterior radial surface.  Note Figures 2a-2c.  Further, note the examiner’s notations on Figures 2b below identifying the longitudinal axis that passes through a center of a radial section of a top end of the body and extends towards the bottom end. 
Regarding the limitation for the first distance to be three times the second distance, insofar as this limitation may be understood, Cimino renders the limitation obvious.  Attention is directed to the examiner’s notations on Figures 2b of Cimino identifying the longitudinal axis extending the length of the handle and passing through the center of a radial section of a top end of the body.  

    PNG
    media_image1.png
    921
    799
    media_image1.png
    Greyscale

Figure 2b clearly shows a first distance measured perpendicularly from the longitudinal axis to the front edge and a second distance measured perpendicularly from the longitudinal axis to the second edge.  These distances appear to disclose a ratio of approximately greater than 3:1.
Further, attention is directed to column 9, lines 4-11 of Cimino stating that the dimensions and the angles of incidence (α, β) can be increased or decreased in order to conform to a particular user’s hand size.  Thus, Cimino establishes the dimensions and angles of incidence for the handle as result-effective variables, i.e., a variable which achieves a recognized result.  Note MPEP 2144.05(II)(B) stating that the presence of a known result-effective variable would be motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  Here, Cimino states that the dimensions and angles of incidence may be modified in order to accommodate user’s different hand sizes.  This modification would obviously include modifying the ratio between the first and second distances as recited.  Thus, given Cimino’s suggestion to modify the dimensions and angles of the handle, it would have been obvious to one of ordinary skill in the art to provide a ratio of 3:1 between the first and second distances in order to accommodate a particular user’s hand size.  It is noted that this particular ratio between the first and second distances is considered to be obvious to one of ordinary skill in the art lacking a showing of criticality for the particular ratio by the demonstration of a new and unexpected result obtained therefrom.  
Claim 65 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cimino (5,482,072) in view of Chen (6,261,191).  Note the basis for the rejections set forth in the office action filed November 3, 2021.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 64-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,456,639 in view of Cimino (5,482,072).  Regarding claim 64, note claim 1 of ‘639 defining the handle with the maximum forward and rearward distances with respect to the longitudinal axis of the handle. The claim also defines the flared region that is non-circular and perpendicular to the longitudinal axis. Further, the claim states that the distance to the front edge of the exterior surface is greater than the distance to the rear edge throughout the flared region of the handle.  ‘639 also teaches the flared region extending from an upper boundary to a lower boundary.  However, ‘639 lacks the teaching for the circumference at the lower boundary to be greater than that at the upper boundary.  Cimino reveals that it is known in the art of handles to provide a flared region on the handle with the lower boundary of the flare region having a greater circumference than that of the upper boundary.  Note Figures 2b and 2c of Cimino.  Further, note column 9, lines 5-10 stating that the handle may be applied to sporting and recreational equipment.  It would have been obvious to one of ordinary skill in the art to provide the flared region of the bat handle of ‘639 with a greater circumference at the lower boundary than that at the upper boundary in order to provide a knob that defines a support surface for the user’s hands.  
Regarding the amendment to 64, ‘639 lacks the teaching for the first distance to be three times the second distance as recited.  Cimino reveals that it is known in the art of sports equipment handles to provide a first distance for the longitudinal axis to the front axis and a second distance from the longitudinal axis to the rear edge.  Note Figure 2b and the examiner’s notations as shown above identifying the longitudinal axis extending the length of the handle and passing through the center of a radial section of a top end of the body.  Figure 2b clearly shows a first distance measured perpendicularly from the longitudinal axis to the front edge and a second distance measured perpendicularly from the longitudinal axis to the second edge.  These distances appear to disclose a ratio of approximately greater than 3:1.
Further, attention is directed to column 9, lines 4-11 of Cimino stating that the dimensions and the angles of incidence (α, β) can be increased or decreased in order to conform to a particular user’s hand size.  Thus, Cimino establishes the dimensions and angles of incidence for the handle as result-effective variables, i.e., a variable which achieves a recognized result.  Note MPEP 2144.05(II)(B) stating that the presence of a known result-effective variable would be motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  Here, Cimino states that the dimensions and angles of incidence may be modified in order to accommodate user’s different hand sizes.  This modification would obviously include modifying the ratio between the first and second distances as recited.  Thus, given Cimino’s suggestion to modify the dimensions and angles of the handle, it would have been obvious to one of ordinary skill in the art to provide a ratio of 3:1 between the first and second distances in the handle of ‘639 in order to accommodate a particular user’s hand size.  It is noted that this particular ratio between the first and second distances is considered to be obvious to one of ordinary skill in the art lacking a showing of criticality for the particular ratio by the demonstration of a new and unexpected result obtained therefrom.  
Regarding claim 66, note claim 3 of ‘639 defining the major axis increasing continuously throughout the flared region from the upper boundary to the lower boundary.
Regarding claim 67, note claim 5 of ‘639 stating that the distance to the front edge is not less than that to the rear edge within the flared region.
Regarding claims 68-70, note claim 6 defining an oblong shape. The oblong shape defines a shape that is oblong, oval and ovoid as recited.
Claim 65 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5 and 6 of U.S. Patent No. 10,456,639 in view of Cimino (5,482,072) and Bloom, Jr. (6,506,128). Regarding claim 65, ‘639 lacks the teaching for providing a wrapping around the handle body as recited. Bloom, Jr. reveals that it is known in the art of handles to wrap the handle with a thin rubberized tape or other covering as desired by an individual user. Note column 8, lines 33-41 of Bloom, Jr. It would have been obvious to one of ordinary skill in the art to provide the handle of ‘639 with a rubberized tape wrapping as suggested by Bloom, Jr. in order to improve the touch and feel of the grip.
Response to Arguments
Applicant's arguments filed October 6, 2022 have been fully considered but they are not persuasive. Regarding claim 64, the applicant contends that Cimino does not anticipate the limitation for the first distance to be at least three times greater than the second distance.  However, this argument is not persuasive as Figure 2b clearly shows a first distance measured perpendicularly from the longitudinal axis to the front edge and a second distance measured perpendicularly from the longitudinal axis to the second edge.  These distances appear to disclose a ratio of approximately greater than 3:1.
Further, attention is directed to column 9, lines 4-11 of Cimino stating that the dimensions and the angles of incidence (α, β) can be increased or decreased in order to conform to a particular user’s hand size.  Thus, Cimino establishes the dimensions and angles of incidence for the handle as result-effective variables, i.e., a variable which achieves a recognized result.  Note MPEP 2144.05(II)(B) stating that the presence of a known result-effective variable would be motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  Here, Cimino states that the dimensions and angles of incidence may be modified in order to accommodate user’s different hand sizes.  This modification would obviously include modifying the ratio between the first and second distances as recited.  Thus, given Cimino’s suggestion to modify the dimensions and angles of the handle, it would have been obvious to one of ordinary skill in the art to provide a ratio of 3:1 between the first and second distances in order to accommodate a particular user’s hand size.  It is noted that this particular ratio between the first and second distances is considered to be obvious to one of ordinary skill in the art lacking a showing of criticality for the particular ratio by the demonstration of a new and unexpected result obtained therefrom.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN B WONG/Primary Examiner, Art Unit 3711